                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 PIERRE WATSON,                                  )
                                                 )
           Plaintiff,                            )
                                                 )
      v.                                         )         4:18-CV-764-NAB
                                                 )
 ZACHARY DRISKILL, et al.,                       )
                                                 )
           Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Pierre Watson’s motion to obtain

electronically stored information. (Docket No. 39). The motion seeks video surveillance that

plaintiff believes may be destroyed once defendants are served. The motion will be denied as

premature as the Court has not yet authorized discovery in this case and has not yet issued a case

management order.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to obtain electronically stored

information (Docket No. 39) is DENIED.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of January, 2020.
